Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 1 of 52 PageID #:265




  Government Exhibit 1
Telegram Web                                                                                https://web.telegram.org/#/im?p=@kahx-y8s7
               Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 2 of 52 PageID #:266

                             and many others gave you many other tutorials                       8:23:52 AM


                             K                                                                   8:24:35 AM

                     •       yes alhamdulillah



                      e      Elhajji
                             Alhamdulillah indeed

                             K
                                                                                                 8:24:52 AM




                                                                                                 8:25:03 AM

                     •       very good information from the chat



                      e      Elhajji
                             but be very careful of what you want to do with it

                             K
                                                                                                 8:25:05 AM




                                                                                                 8:25:08 AM

                     •       i will be doing studying

                             yes. i think it will be some time before i try anything             8:25:23 AM




                      e      Elhajji
                                 K >K

                                 i will be doing studying
                                                                                                 8:25:29 AM




                             you mean studying for school?

                             K                                                                   8:25:48 AM

                     •       for jihad    •

                      -      Elhajji                                                             8:26:11 AM

                         ~   Alllllah Akbar

                             where akhi, Sham?                                                   8:26:33 AM

                                                                                                 8:26:41 AM

                     •       :aral kufr

                             the mukhabarat know who i am                                        8:26:48 AM

                             hijrah will be very hard                                            8:26:53 AM




                      e      Elhajji
                             What do you mean?

                             K
                                                                                                 8:26:56 AM




                                                                                                 8:27:17 AM

                     •       they visited me, the dogs of taughut

                             many spies at the masjid                                            8:27:24 AM

                             alhamdulillah i am quiet and reserved. they have nothing but        8:27:43 AM
                             suspicions




2 of 13                                                                                                            6/29/20 18, 2:33 PM

                                                                               OCE1-COM 001-000018
Telegram Web                                                                                   https://web.telegram.org/#/im?p=@kahx-y8s7
               Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 3 of 52 PageID #:267

                     Elhajji



                      e        which dar al kufr akhi. There is plenty of those all over the world?


                               K
                                                                                                      8:28:21 AM



                                                                                                      8:28:27 AM

                     •         America

                               the worst one                                                          8:28:30 AM

                               what about you?                                                        8:28:56 AM




                      e        Elhajji
                               The head of the snake. May Allahg SWT destroy it and if He does,
                               all the kuft will go away
                                                                                                      8:28:59 AM




                                   K >K                                                               8:29:10 AM
                                   what about you?
                               I am in Sham, Lubnan

                               K                                                                      8:29:12 AM

                     •         inshaAllah

                               alhamdulillah wow                                                      8:29:16 AM


                               you made hijrah?                                                       8:29:21 AM


                               or will                                                                8:29:27 AM




                      e        Elhajji
                               No I did not. I live here
                                                                                                      8:29:30 AM




                                                                                                      8:29:35 AM




                               Elhajji                                                                8 :30:55 AM

                               its not as hard to make htira as one thinks but why would one
                               want to make hijra if they are in dar al kufr. Many brothers here
                               from american and Oropa are learning so they cna go back home
                               and do what they learned here back home

                               K                                                                      8:32:40 AM

                     •         very interesting. i did not know they came back



                      e        Elhajji
                               yes especially to oropa
                                                                                                      8:33:15 AM




                                                                                                      8:33:35 AM

                     •         ~thought hijrah was very hard

                               inshaAllah i am learning Arabic                                        8:33:44 AM




3 of 13                                                                                                               6/29/20 18, 2:33 PM

                                                                                 OCE1-COM 001-000019
                Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 4 of 52 PageID #:268
 Telegram Web                                                                                     hltps://web.telegrarn.org/#/im?p=@kalixy8s7




                                 but what happened at the masjid and what did the dogs look for?        8:33:57 AM



                                     K>K                                                                8:34:15 AM
                                     inshaAllah i am learning Arabic
                                 Ma Sha Allah. I can help you with Arabic if you like

                                 K                                                                     8:34:18AM

                        •   .   they have informants who identify people

                                and then surveill the people                                           8:34:29AM




                                -
                                the Muslims                                                            8:34:33 AM


                                                                                                       8:34:49 AM

                                La Hawla wa la quwata ilia Billah

                                                                                                       8:35:09AM




                                -
                                but akhi you really have to pick and choose your target carefully
                                even in dar al harb so not to harm innocent muslims especially
                                now that ramadan is coming to an end soon
                                                                                                       8:35:47 AM




                                                                                                       8:38:03 AM




                                always purify the intention                                            8:38:09 AM




                                -
                                best to Target the government rafidah                                  8:38:18 AM


                                                                                                       8:38:50 AM

                                that should be easy

                                                                                                       8:38:53 AM

                        •       :itizens can be risky unless they are in blatant kufr (alcohol bars,




                                -
                                LGBT parade/club)

                                                                                                       8:39:31 AM

                                Mumtaz-excellent. Seems that you have done your himework and
                                found a suitable target in SHa Allah

                                                                                                       8:41:52 AM

                        •       :lhamdulillah

                                the government rafidah are the worst. they have spilled the blood      8:42:23 AM
                                of the shuhadah and imprisoned the brothers




4of 13                                                                                                                  6/29/2018, 2:33 PM
                                                                                                 ·D_OCE1-COM_001-000020
Telegram Web                                                                                  https://web.telegram.org/#/im?p=@kahx-y8s7
               Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 5 of 52 PageID #:269

                     Elhajji


                      e        Akhi, go to google and search for an app valled Wickr.


                               download it
                                                                                                   9:41:51 AM



                                                                                                   9:41 :55 AM


                               on you mobile and contact me there                                  9:42:07 AM


                               my ID is Hamaoudi                                                   9:42:18 AM


                                                                                                   9:42:27 AM

                     •         ~eswilldo

                      -        Elhajji                                                             9:42:39 AM

                      ~        And for me to know that it is really you,

                               use the following pass phrase                                       9 :42:49 AM


                               Allah al Musta'an                                                   9:42:59 AM


                               and tell me here what your Wickr ID is so I know where it is        9:43:35 AM
                               coming from

                                                                                                   9:43:36 AM

                     •         ~willdo

                                                      Friday, June 29, 2018



                      e        Elhajji
                               Assalamu Alaykum wa rahmatullah wa barakatuh akhi

                               Kayfa Halukah?
                                                                                                   1:06:02 PM




                                                                                                   1:06:10 PM


                               K                                                                   1:43:11 PM

                     •         walaikum assalam

                               I've just been busy                                                 1:43:29 PM


                               i have to stay passive for now because of mukhabarat                1:43:45 PM


                      -        Elhajji                                                             1:44:30 PM

                      ~        what do you mean? WHat are you talking about?

                                                                                                   1:54:02 PM

                     •         :an't get into contact with brothers

                               for now                                                             1:54:06 PM




                     K
                      e        Elhajji
                               Let me help you akhi. I am worried about you.
                                                                                                   1:55:33 PM




8of 13                                                                                                               6/29/2018, 2:33 PM

                                                                               OCE1-COM 001-000024
Telegram Web                                                                         https://web.telegram.org/#/im?p=@kahx-y8s7
               Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 6 of 52 PageID #:270



                     •e      how come? i am safe for now alhamdulillah                    1:58:35 PM



                             Elhajji                                                      1:59:42 PM

                             Alhamdulillah

                             Akhi, we are ikhwa fillah                                    2:00:01 PM


                             We are supposed to stand side by side with each other        2:00:22 PM


                                                                                          2:11:22 PM




                             i want to                                                    2:11:29 PM


                             i was told by a knowledgeable brother to wait for now        2:11:47 PM




                      e      Elhajji
                             Wait for what?
                                                                                          2:11:57 PM




                                                                                          2:12:17 PM

                     •       :ecause wallahi the FBI is watching me

                             you know sheyk Anwar al-Awlaki rahiamullah                   2:12:32 PM




                      e      Elhajji
                             You got me scared for you akhi.
                                                                                          2:12:36 PM




                                                                                          2:12:49 PM

                     •       ~e was watched by the FBI for two years



                      e      Elhajji
                               K>t<
                               you know sheyk Anwar al-Awlaki rahiamullah
                             Yes of course, who does not know this great mujahid
                                                                                          2:12:55 PM




                                                                                          2:13:05 PM

                     •       :lhamdulillah He did not get in prison



                      e      Elhajji
                             why you think you are watched?
                                                                                          2:13:12 PM




                                                                                          2:13:16 PM

                     •       :ecause he waited patiently for two years

                             I'll send                                                    2:13:22 PM


                             but wallah pis don't share                                   2:13:31 PM




                      e      Elhajji
                             no akhi. of course not
                                                                                          2:13:42 PM




9of 13                                                                                                      6/29/20 18, 2:33 PM

                                                                            OCE1-COM 001-000025
Telegram Web                                                                              https://web.telegram.org/#/im?p=@kahx-y8s7
               Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 7 of 52 PageID #:271

                     K




                     •       slanderous rafid whore with American mukhabarat intelligence       2:14:49 PM



                             they have 5+ agents surveilling me                                 2:15:02 PM




                      e      Elhajji
                             La Hawla Wa la Quwata illa Billah
                                                                                                2:15:23 PM




                             ~
                                                                                                2:15:41 PM

                     •        am not afraid wallahi

                             increases my iman                                                  2:15:45 PM




                      e      Elhajji
                             can you fight them if you have to?
                                                                                                2 :15:53 PM




                                                                                                2 :15:57 PM

                     -       : shaAllah
                             if i must i will attain Shahadah                                   2:16:09 PM


                      -      Elhajji                                                            2 :16:21 PM

                      ~      ALLLLLLLAH AKBARRRRRR

                                                                                                2:16:26 PM

                     -       :lAHU AKBAR

                                                                                                2 :16:34 PM
                      -      Elhajji
                      g      I can't wait to hear that news on al-akhbar

                                                                                                2:16:56 PM

                     •       : shaAllah. i know a brother in contact with IS media department

                             if i do it there will be an isdar                                  2:1 7:07 PM


                             Elhajji                                                            2:17 :20 PM

                                 K >K
                                 if i must i will attain Shahadah
                             You have weapons in sha Allah?

                                                                                                2:17:26 PM

                     -       ~otyet

                             only a knife                                                       2:17:30 PM




                     K
                      e      Elhajji
                             thats a good start.
                                                                                                2:17:36 PM




IO of 13                                                                                                         6/29/2018, 2:33 PM

                                                                            OCE1-COM 001-000026
Telegram Web                                                                                https://web.telegram.org/#/im?p=@kahx-y8s7
               Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 8 of 52 PageID #:272

                     •         inshaAllah i will get some                                        2:17:37 PM



                               but a sharp knife                                                 2:17:47 PM


                               it can do anything b'ithnillah                                    2:17:55 PM


                      -        Elhajji                                                           2:17:58 PM

                      ~        you can get some real weapons?

                                                                                                 2:18:01 PM

                     •         ~es
                               i am not old enough yet                                           2:18:09 PM




                      e        Elhajji
                               How old are you?
                                                                                                 2:18:17 PM




                                                                                                 2:18:22 PM

                     •         :bout20

                               one more year                                                     2:18:25 PM




                      e        Elhajji
                               if there is a will, there is a way

                               maybe someone can help you
                                                                                                 2:18:48 PM




                                                                                                 2:18:53 PM


                                                                                                 2:18:55 PM

                     •         : 'ithnillah

                               i know some Brothers with guns but                                2:19:07 PM


                               i prefer the kalashnikov                                          2:19:15 PM




                      e        Elhajji
                               its all good
                                                                                                 2:19:22 PM




                                                                                                 2:19:22 PM

                     •         ~ ey have only pistols

                               i know how to build a kalashnikov                                 2:19:35 PM




                      e        Elhajji
                               but you have to REALLY careful not to harm innocent people
                                                                                                 2:19:39 PM




                                                                                                 2:19:46 PM

                     •         :shaAllah

                               only mukhabarat                                                   2:20:00 PM


                     Elhajji




11 of 13                                                                                                           6/29/20 18, 2:33 PM

                                                                            OCE1-COM 001-000027
Telegram Web                                                                                     https://web.telegram.org/#/im?p=@kahx-y8s7
               Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 9 of 52 PageID #:273
                      -        its hard sometimes to differenciate between innocent and not           2:20:14 PM
                      ~        innocent people

                               K                                                                      2:20:28 PM

                     •         any American employee will be not innocent

                               American who works for American law enforcement                        2:20:40 PM

                               the agents who follow me                                               2:20:46 PM

                               they imprisoned a brother                                              2:20:51 PM

                               they have stopped his hijrah                                           2:21:00 PM


                      -        Elhajji                                                                2:21:14 PM

                         ~     ALLLLLLAHH AKBAAARRRR

                               K                                                                      2:21:50 PM

                     •         i will send these brothers money anonymously in prison
                               inshaAllah



                      e        Elhajji
                               whats this?

                               K
                                                                                                      2:21:57 PM




                                                                                                      2:21 :59 PM

                     •         the kuffar treat them bad

                               FBI report of two brothers                                             2:22:08 PM

                               they are in prison                                                     2:22:14 PM

                               i knew them                                                            2:22:30 PM




                      e        Elhajji
                               Damn them. They mistreat our prisoners, invade our land,
                               desecrate our rayat al Uqab.
                                                                                                      2:22:48 PM




                               Not fair at all                                                        2:22:53 PM


                               K                                                                      2:25:27 PM

                     •         they will be bound into jahanam inshaAllah ta'ala



                      e        Elhajji
                               In Sha Allah

                               Akhi, all i ask you is that you be careful not to harm innocent
                                                                                                      2:26:49 PM




                                                                                                      2:27:07 PM
                               muslims

                               K                                                                      2:27:47 PM

                     •         never wallahi

                     Elhajji




12 of 13                                                                                                                6/29/20 18, 2:33 PM

                                                                                OCE1-COM 001-000028
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 10 of 52 PageID #:274




  Government Exhibit 2
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 11 of 52 PageID #:275
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 12 of 52 PageID #:276
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 13 of 52 PageID #:277
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 14 of 52 PageID #:278
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 15 of 52 PageID #:279
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 16 of 52 PageID #:280
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 17 of 52 PageID #:281
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 18 of 52 PageID #:282
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 19 of 52 PageID #:283
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 20 of 52 PageID #:284
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 21 of 52 PageID #:285
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 22 of 52 PageID #:286
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 23 of 52 PageID #:287
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 24 of 52 PageID #:288
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 25 of 52 PageID #:289
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 26 of 52 PageID #:290
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 27 of 52 PageID #:291
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 28 of 52 PageID #:292
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 29 of 52 PageID #:293
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 30 of 52 PageID #:294
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 31 of 52 PageID #:295
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 32 of 52 PageID #:296
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 33 of 52 PageID #:297
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 34 of 52 PageID #:298
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 35 of 52 PageID #:299
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 36 of 52 PageID #:300
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 37 of 52 PageID #:301
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 38 of 52 PageID #:302
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 39 of 52 PageID #:303
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 40 of 52 PageID #:304
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 41 of 52 PageID #:305
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 42 of 52 PageID #:306
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 43 of 52 PageID #:307
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 44 of 52 PageID #:308
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 45 of 52 PageID #:309
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 46 of 52 PageID #:310
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 47 of 52 PageID #:311
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 48 of 52 PageID #:312
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 49 of 52 PageID #:313
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 50 of 52 PageID #:314




  Government Exhibit 3
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 51 of 52 PageID #:315
Case: 1:19-cr-00869 Document #: 58-1 Filed: 12/23/20 Page 52 of 52 PageID #:316
